Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SCHULER et al. (6,189,635).
	Regarding claims 1-5 and 8, SCHULER et al. discloses a battery box (a support for an equipment) comprising a tray assembly 30 comprised of horizontal bottom shelf 30, a vertical forward face 31, a front face 32, a vertical rear face 33, and a vertical back side 34 (C2:L46-48; Fig.3) (at least one reception imprint which is concave); batteries 11 with a fixed height are installed on the tray assembly (which is concave and designed to hold in place at least partially the equipment) (C2:L48-50; Fig.2), at least one coating . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over YOUNG (2016/0129583-of record) and in further view of SCHULER et al. (6,189,635).
	Regarding claims 1-5 and 8-9, YOUNG (of Record) discloses a tool organizer (a support for an equipment) comprising a customized impression (20-Fig.2, [0021]) (at least one reception imprint) which is concave (Fig.2) and designed to hold in place at least partially the tool (22-Fig.2) (equipment), and at least one elastomer coating [0024] designed to come into contact with the tool (22-Fig.2) (equipment).  
	YOUNG is silent to said elastomer coating to comprise polyurea.  However, SCHULER et al. discloses an equipment storage box wherein the box is coated with an elastomeric coating such as polyurea (C2:L29-35).  SCHULER et al. discloses the .

Claims 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over MARTIN (GB 2463269-of record) and in further view of SCHULER et al. (6,189,635).
	Regarding claim 1, MARTIN discloses an inventory item storage receptacle (7-Fig.1) (a support for an equipment) comprising at least one reception imprint which is concave (10a-f-Fig.2a) and designed to hold in place at least partially the equipment, and a flexible sheet that is attached to the body of the storage receptacle during the molding process such that it follows the contours of the recesses (at least one coating)  wherein the flexible sheet acts as a means of preventing the tools from becoming soiled (waterproof coating) during the manufacturing process and to release the tools (pg.15, lines 20-21) designed to come into contact with the equipment.
	MARTIN is silent to said flexible sheet or coating to comprise polyurea.  However, SCHULER et al. discloses an equipment storage box wherein the box is coated with an elastomeric coating such as polyurea (C2:L29-35).  SCHULER et al. discloses the polyurea elastomer provides a flexible but extremely tough monolithic membrane which provides excellent abrasion and chemical resistance (C2:L43-45).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified the storage 
	Regarding claims 6-7, MARTIN discloses the receptacle can be coated with paint, dye, ink or similar in order to produce contrasting colours for the recesses and the surrounding material (pg.9, lines 1-4).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA KIM YI whose telephone number is (571)270-5123. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 

STELLA YI
Examiner
Art Unit 1742



/STELLA K YI/Primary Examiner, Art Unit 1742